DETAILED ACTION
The following Office action concerns patent application number 17/514,238.  Claims 1-4 are pending in the application. 
Examiner’s Amendment
 An Examiner’s Amendment to the record appears below. If the changes and/or additions are unacceptable to the Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given by Mr. Gerome Kim in a telephone interview on March 7, 2022.
I.   In claim 1, line 24, replace the term “thermal conductive coating agent” with the term “thermally conductive coating agent”.
Reasons for Allowance
Claims 1-4 are allowable over the closest prior art of U.S. Pat. No. 7,885,068.  The reference teaches a cooler for a notebook computer.  The reference does not teach or suggest a thermal pad having a coating comprising 2-ethylhexylacrylate and graphite.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
March 7, 2022